76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Willie Lee GRAHAM, Petitioner.
No. 95-8104.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 9, 1996.

On Petition for Writ of Mandamus.  (CR-92-208-A, CA-94-472-AM)
PETITION DENIED.
Willie Lee Graham, Petitioner Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Willie Lee Graham filed this petition for a writ of mandamus complaining of his counsel's failure to inform him of the dismissal of his 28 U.S.C. § 2255 (1988) motion.   Graham has identified no relief to which he is entitled and this petition cannot serve as a substitute for an appeal of the district court's dismissal of the § 2255 motion.  See Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989);  see also In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for writ of mandamus.   We deny Petitioner's motion for the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED